Exhibit 10.12

 

WILLIAMS-SONOMA, INC.

 

Amended and Restated 1993 Stock Option Plan

 

  1. Purpose.

 

The purpose of this Amended and Restated 1993 Stock Option Plan (the “Plan”) of
WILLIAMS-SONOMA, INC., a California corporation (the “Company”), is to secure
for the Company and its shareholders the benefits arising from stock ownership
by selected key employees and directors of the Company or any of its Affiliates
(as defined below). The Plan will provide a means whereby such employees and
directors may purchase shares of the common stock of the Company (or any class
of stock into which such common stock is converted or reclassified as provided
in Section 16) (the “Common Stock”) pursuant to (i) options which will qualify
as “incentive stock options” under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) “non-incentive” or “nonqualified” stock
options (“nonqualified stock options”).

 

  2. Administration.

 

The Plan shall be administered by a committee (the “Committee”) appointed by the
Board of Directors of the Company consisting of two or more directors of the
Company, all of whom shall be (i) “non-employee directors” within the meaning of
Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as amended,
and (ii) “outside directors” within the meaning of Section 162(m) of the Code.
Any action of the Committee with respect to administration of the Plan shall be
taken by a majority vote or unanimous written consent of its members.

 

Subject to the provisions of the Plan, the Committee shall have the authority
(i) to construe and interpret the Plan, (ii) to define the terms used herein,
(iii) to prescribe, amend and rescind rules and regulations relating to the
Plan, (iv) to determine the individuals to whom and the time or times at which
options shall be granted, whether such options will be incentive stock options
or non-qualified stock options, the number of shares to be subject to each
option, the option price, the number of installments, if any, in which each
option may be exercised, and the duration of each option, (v) to approve and
determine the duration of leaves of absence which may be granted to participants
without constituting a termination of their employment for the purposes of the
Plan, (vi) to amend the terms of any outstanding option, with consent of the
option holder, and (vii) to make all other determinations necessary or advisable
for the administration of the Plan. All determinations and interpretations made
by the Committee shall be binding and conclusive on all participants in the Plan
and their legal representatives and beneficiaries.

 

  3. Shares Subject to the Plan.

 

Subject to adjustment as provided in Section 16, the shares to be offered under
the Plan shall consist of the Company’s authorized but unissued Common Stock,
and the aggregate amount of such stock which may be issued upon exercise of all
options under the Plan shall not exceed Seventeen

 



--------------------------------------------------------------------------------

Million (17,000,000) shares*; provided, however, that no officer (within the
meaning of Rule 16a-1 promulgated under the Securities Exchange Act of 1934, as
amended) shall be granted in any fiscal year options to purchase more than
200,000 shares of Common Stock. If any option granted under the Plan shall
expire or terminate for any reason without having been exercised in full, the
unpurchased shares subject thereto shall again be available for options to be
granted under the Plan.

 

  4. Eligibility and Participation.

 

All key employees and directors of the Company or any Affiliate shall be
eligible for selection to participate in the Plan. An “Affiliate” shall mean any
parent or subsidiary of the Company as defined in Section 424(e) and (f) of the
Code. An individual who has been granted an option may, if such individual is
otherwise eligible, be granted an additional option or options if the Committee
shall so determine, subject to the other provisions of the Plan. No incentive
stock option may be granted to any person who, at the time the incentive stock
option is granted, is not an employee of the Company. Nonqualified stock options
may be granted to persons who have agreed in writing to become officers or key
employees of the Company or any Affiliate at the time of the grant and who
become officers or key employees of the Company or any Affiliate within 120 days
thereafter. Spouses to whom a nonqualified stock option is transferred pursuant
to a qualified domestic relations order pursuant to Section 10 shall also be
eligible to participate in the Plan with regard to such option, but only to the
extent the original option holder would have been able to participate had such
original option holder continued to hold the option, and to the extent permitted
by the Committee or by the terms of the option agreement.

 

The aggregate fair market value (determined at the time the option is granted)
of the stock with respect to which incentive stock options (whenever granted)
are exercisable for the first time by an option holder during any calendar year
(under all incentive stock option plans of the Company and its Affiliates) shall
not exceed $100,000.

 

All incentive stock options granted under the Plan shall be granted within ten
years from the original date of adoption of this Plan.

 

  5. Duration of Options.

 

Subject to Section 15, each option and all rights associated therewith shall
expire on such date as the Committee may determine, and shall be subject to
earlier termination as provided herein; provided, however, that all stock
options shall expire within ten (10) years from the date on which such options
are granted.

 

 

--------------------------------------------------------------------------------

 

* This reflects an initial share reserve of 1,000,000 shares upon the adoption
of the Plan, a 3-for-2 stock split in January 1994 (for a total of 1,500,000
shares), a 3-for-2 stock split in August 1994 (for a total of 2,250,000 shares),
an increase of 500,000 shares (for a total of 2,750,000 shares) in 1997, an
increase of 1,500,000 shares (for a total of 4,250,000 shares) in 1998, followed
by a 2-for-1 stock split (for a total of 8,500,000 shares) later in 1998 and a
subsequent 2-for-1 stock split in 2002 (for a total of 17,000,000 shares).

 

-2-



--------------------------------------------------------------------------------

  6. Purchase Price.

 

Subject to Section 15, the purchase price of the stock covered by each option
shall be determined by the Committee but shall not be less than one hundred
percent (100%) of the fair market value of such stock (as determined under
Section 8) on the date of grant. The purchase price of the shares upon exercise
of an option shall be paid in full at the time of exercise (i) in cash or by
check payable to the order of the Company, (ii) by delivery of shares of Common
Stock of the Company already owned by, and in the possession of the option
holder, or (iii) if authorized by the Committee or if specified in the option
being exercised, (x) by a promissory note made by option holder in favor of the
Company, upon the terms and conditions determined by the Committee including, to
the extent the Committee determines appropriate, a security interest in the
shares issuable upon exercise or other property, or (y) through a “cashless
exercise,” in either case complying with applicable law (including, without
limitation, state and federal margin requirements), or any combination thereof.
Shares of Common Stock used to satisfy the exercise price of an option shall be
valued at their fair market value determined (in accordance with Section 8) on
the date of exercise (or if such date is not a business day, as of the close of
the business day immediately preceding such date).

 

  7. Exercise of Options.

 

In no event shall any option be exercisable earlier than six months after the
date of grant except in the case of the death or disability of the option
holder, in which case such option may be exercisable in accordance with Section
13. Each option granted under this Plan may be exercisable in full upon the
expiration of such six month period or in such installments during the period
prior to its expiration date as the Committee shall determine. Furthermore,
unless otherwise determined by the Committee, if the option holder shall not in
any given installment period purchase all of the shares which the option holder
is entitled to purchase in such installment period, then the option holder’s
right to purchase any shares not purchased in such installment period shall
continue until the expiration date or sooner termination of the option holder’s
option. No option may be exercised for a fraction of a share and no partial
exercise of any option may be for less than (i) one hundred (100) shares or (ii)
the total number of shares then eligible for exercise, if less than one hundred
(100) shares.

 

  8. Fair Market Value of Common Stock.

 

The fair market value of a share of Common Stock of the Company shall be
determined for purposes of the Plan by reference to the closing price on the
principal stock exchange on which such shares are then listed or, if such shares
are not then listed on a stock exchange, by reference to the closing price (if
approved for quotation on the NASDAQ National Market System) or the mean between
the bid and asked price (if other over-the-counter issue) of a share as supplied
by the National Association of Securities Dealers, Inc. through NASDAQ (or its
successor in function), in each, case as reported by The Wall Street Journal,
for the business day immediately preceding the date on which the option is
granted (which, for all purposes, shall be the date on which the Committee makes
the determination granting the option) or exercised (or, if for any reason no
such price is available, in such other manner as the Committee may deem
appropriate to reflect the then fair market value thereof).

 

-3-



--------------------------------------------------------------------------------

  9. Withholding Tax.

 

Upon (i) the disposition by an employee or other person of shares of Common
Stock acquired pursuant to the exercise of an incentive stock option granted
pursuant to the Plan within two years of the granting of the incentive stock
option or within one year after exercise of the incentive stock option or (ii)
the exercise of non qualified stock options, the Company shall have the right to
require such employee or such other person to pay the Company the amount of any
taxes which the Company may be required to withhold with respect to such shares.

 

  10. Nontransferability.

 

An incentive stock option granted under the Plan shall, by its terms, be
non-transferable by the option holder, either voluntarily or by operation of
law, otherwise than by will or the laws of descent and distribution, and shall
be exercisable during the option holder’s lifetime only by the option holder,
regardless of any community property interest therein of the spouse of the
option holder, or such spouse’s successors in interest. If the spouse of the
option holder shall have acquired a community property interest in such option,
the option holder, or the option holder’s permitted successors in interest, may
exercise the option on behalf of the spouse of the option holder or such
spouse’s successors in interest.

 

A non-qualified stock option granted under the Plan shall, by its terms, be
non-transferable by the option holder, either voluntarily or by operation of
law, otherwise than by will or the laws of descent and distribution or pursuant
to a qualified domestic relations order as defined by the Code or Title I of
ERISA, or the rules thereunder, and shall be exercisable during the option
holder’s lifetime only by the option holder or, to the extent permitted by the
Committee or by the terms of the option agreement, the spouse of the option
holder who obtained the option pursuant to such a qualified domestic relations
order described herein or pursuant to Section 13.

 

  11. Shares to be Issued in Compliance with Federal Securities Laws and
Exchange Rules.

 

At the discretion of the Committee, any option may provide that the option
holder (and any transferee), by accepting such option, represents and agrees
that none of the shares purchased upon exercise of the option will be acquired
with a view to any sale, transfer or distribution of said shares in violation of
the Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations promulgated thereunder, or any applicable state “blue sky” laws, and
the person entitled to exercise the same shall furnish evidence satisfactory to
the Company (including a written and signed representation) to that effect in
form and substance satisfactory to the Company, including an indemnification of
the Company in the event of any violation of the Securities Act or state blue
sky laws by such person. The Company shall use its reasonable efforts to take
all necessary and appropriate action to assure that the shares issuable upon the
exercise of any option shall be issued in full compliance with the Securities
Act, state blue sky laws and all applicable licensing requirements of any
principal securities exchange on which shares of the same class are listed.

 

-4-



--------------------------------------------------------------------------------

  12. Termination of Employment.

 

If a holder of an incentive stock option ceases to be employed by the Company or
any of its Affiliates for any reason other than the option holder’s death or
permanent disability (within the meaning of Section 22(e)(3) of the Code), the
option holder’s incentive stock option shall be exercisable for a period of
three (3) months after the date the option holder ceases to be an employee of
the Company or such Affiliate (unless by its terms it sooner expires) to the
extent exercisable on the date of such cessation of employment and shall
thereafter expire and be void and of no further force or effect. A leave of
absence approved in writing by the Committee shall not be deemed a termination
of employment for the purposes of this Section 12, but no option may be
exercised during any such leave of absence, except during the first three (3)
months thereof. Termination of employment or other relationship with the Company
by the holder of a nonqualified stock option will have the effect specified in
the individual option agreement, as determined by the Committee. Any option
transferred pursuant to a qualified domestic relations order pursuant to Section
10 shall continue to be subject to the provisions governing the grant to the
original grantee, including without limitation, the provisions governing
exercisability, vesting and termination (which shall be determined by reference
to the employment status of the original grantee), unless the option agreement
or the Committee provides otherwise.

 

  13. Death or Permanent Disability of Option Holder.

 

If the holder of an incentive stock option dies or becomes permanently disabled
(within the meaning of Section 22(e)(3) of the Code) while the option holder is
employed by the Company or any of its Affiliates, the option holder’s option
shall be exercisable for a period of one (1) year after the date of such death
or permanent disability (unless by its terms it sooner expires) to the extent
exercisable on the date of death or permanent disability and shall thereafter
expire and be void and of no further force or effect. During such period after
death, such incentive stock option may, to the extent that it remained
unexercised (but exercisable by the option holder according to such option’s
terms) on the date of such death, be exercised by the person or persons to whom
the option holder’s rights under the option shall pass by the option holder’s
will or by the laws of descent and distribution. The death or disability of a
holder of a nonqualified stock option will have the effect specified in the
individual option agreement, as determined by the Committee.

 

  14. Privileges of Stock Ownership.

 

No person entitled to exercise any option granted under the Plan shall have any
of the rights or privileges of a shareholder of the Company in respect of any
shares of stock issuable upon exercise of such option until certificates
representing such shares shall have been issued and delivered. No shares shall
be issued and delivered upon the exercise of any option unless and until there
shall have been full compliance with all applicable requirements of the
Securities Act (whether by registration or satisfaction of exemption
conditions), all applicable listing requirements of any national securities
exchange on which shares of the same class are then listed and any other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery.

 

-5-



--------------------------------------------------------------------------------

  15. Special Terms Applicable to Significant Shareholders.

 

Notwithstanding any other provision of this Plan, each incentive stock option
granted to a person possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company (or an Affiliate, as
applicable) shall (i) have an exercise price of not less than one hundred and
ten percent (110%) of the fair market value of the stock covered by the option
(as determined under Section 8) on the date of grant and (ii) expire not later
than five (5) years from the date of grant.

 

  16. Adjustments.

 

If the outstanding shares of the Common Stock of the Company (or any other class
of shares or securities which shall have become eligible for grant under the
Plan pursuant to this sentence) are increased or decreased or changed into or
exchanged for a different number or kind of shares or securities of the Company
through reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split or other similar transaction, an appropriate
and proportionate adjustment shall be made in the maximum number and kind of
shares as to which options may be granted under this Plan. A corresponding
adjustment changing the number or kind of shares allocated to unexercised
options or portions thereof, which shall have been granted prior to any such
change, shall likewise be made. Any such adjustment in the outstanding options
shall be made without change in the aggregate purchase price applicable to the
unexercised portion of the option but with a corresponding adjustment in the
price for each share or other unit of any security covered by the option.

 

Upon the dissolution or liquidation of the Company, or upon a reorganization,
merger or consolidation of the Company with one or more corporations as a result
of which the Company is not the surviving corporation, or upon a sale of
substantially all the property or more than eighty percent (80%) of the then
outstanding stock of the Company to another corporation, the Plan shall
terminate, and all options theretofore granted hereunder shall terminate;
provided, however, that notwithstanding the foregoing, the Committee shall
provide in writing in connection with such transaction for any or all of the
following alternatives (separately or in combinations): (i) for the options
theretofore granted to become immediately exercisable notwithstanding the
provisions of Section 7; (ii) for the assumption by the successor corporation of
the options theretofore granted or the substitution by such corporation for such
options and rights of new options and rights covering the stock of the successor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices; (iii) for the continuance of the
Plan by such successor corporation in which event the Plan and the options
theretofore granted shall continue in the manner and under the terms so
provided; or (iv) for the payment in cash or stock in lieu of and in complete
satisfaction of such options.

 

Adjustments under this Section 16 shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive. No fractional shares of stock shall be
issued under the Plan on any such adjustment.

 

-6-



--------------------------------------------------------------------------------

  17. Amendment and Termination of Plan.

 

The Committee may at any time suspend or terminate the Plan. The Committee may
also at any time amend or revise the terms of the Plan, provided that no such
amendment or revision shall, unless appropriate shareholder approval of such
amendment or revision is obtained, increase the maximum number of shares in the
aggregate which may be sold pursuant to options granted under the Plan, except
as permitted under the provisions of Section 16, or change the minimum purchase
price of incentive stock options set forth in Sections 6 and 15, or increase the
maximum term of incentive stock options provided for in Sections 5 and 15, or
permit the granting of options to anyone other than as provided in Section 4, or
otherwise materially increase the benefits accruing to employees under the plan.

 

Notwithstanding the foregoing, no amendment, suspension or termination of the
Plan shall, without specific action of the Committee and the consent of the
option holder, in any way modify, amend, alter or impair any rights or
obligations under any option theretofore granted under the Plan.

 

  18. Effective Date of Plan.

 

The Plan, as hereby amended, shall be submitted for approval by the holders of
the outstanding voting stock of the Company within twelve (12) months from the
date the amendments are adopted by the Board of Directors.

 

-7-



--------------------------------------------------------------------------------

CERTIFICATION BY SECRETARY

 

The undersigned certifies that (i) he is the duly elected, qualified and acting
Secretary of Williams-Sonoma, Inc., a California corporation, (ii) the foregoing
is a true and correct copy of the Amended and Restated 1993 Stock Option Plan as
adopted by the Board of Directors on March 30, 2004 and (iii) the Board of
Directors has not amended or rescinded the plan since that date.

 

/s/ Seth R. Jaffe                                                             

Seth R. Jaffe, Secretary

 

Approved and adopted

by the Board of Directors

on March 17, 1993

 

Shareholder approval

received on May 26, 1993

 

Amended and restated

by the Board of Directors on

March 11, 1998

 

Shareholder approval of

amendment and restatement

received on May 27, 1998

 

Amended and restated by

the Board of Directors on

March 30, 2004

 